



Exhibit 10.2




J. C. PENNEY COMPANY, INC. 2016 LONG-TERM INCENTIVE PLAN




NOTICE OF RESTRICTED STOCK UNIT AWARD
NON-ASSOCIATE DIRECTOR ANNUAL GRANT


Name:


Restricted Stock Unit Grant
A restricted stock unit grant for [NUMBER] was granted to you on [GRANT DATE].
Each restricted stock unit shall at all times be deemed to have a value equal to
the then-current fair market value of one share of J. C. Penney Company, Inc.
Common Stock of 50¢ par value (“Common Stock”). This grant is subject to all the
terms, rules, and conditions of the J. C. Penney Company, Inc. 2016 Long-Term
Incentive Plan (“Plan”). In the event of a change in capitalization of the
Company or other similar event, the number of units shall be adjusted as
provided in the Plan.


If the Company declares a dividend, you will be credited with a quarterly
distribution of an amount equivalent to the dividend declared on Common Stock on
the restricted stock units until such time as the units are converted to shares
of Common Stock. Any such dividends shall be converted into a number of
additional restricted stock units equal to the aggregate dividend which would
have been paid with respect to the number of restricted stock units then
credited to you under this grant divided by the closing price of the Common
Stock on the New York Stock Exchange on the day on which such dividends are
paid. Any such additional restricted stock units shall vest at the same time as
the restricted stock units granted hereunder.


Payment Date
Upon your separation from Board service, the restricted stock units will vest.
Your vested restricted stock units shall be paid out in shares of Common Stock
as soon as practicable following the date of your separation from Board service,
but in no event later than 2½ months following the end of the calendar year in
which you separate from Board service. You shall not be allowed to defer the
payment of your shares of Common Stock to a later date. If your separation from
Board service is for any reason other than a Qualifying Termination as defined
in the Plan, the restricted stock units will be forfeited. The beneficiary
listed on your J. C. Penney Company, Inc. Beneficiary Designation Form will
receive the vested shares upon separation due to death.


Taxes
At the time the Company issues to you, in cancellation of the restricted stock
units, shares of Common Stock, the fair market value of the shares on the
vesting date (the closing price of the Common Stock on the New York Stock
Exchange, or if the Common Stock does not trade on such date, the closing price
reported in the composite transaction table on the last trading date immediately
preceding such date) multiplied by the number of vested shares will be reported
to the Internal Revenue Service on a Form 1099. The fair market value is subject
to Federal Income Tax and Social Security Self-Employment Tax.





